Citation Nr: 1702826	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  95-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an equilibrium disability (claimed as dizziness) to include as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from May 1959 to July 1960.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a January 2002 decision, the Board denied the claim for entitlement to service connection for an equilibrium disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In January 2003, the Court granted a Joint Motion for Remand filed by the parties vacating and remanding the January 2002 denial of service connection for an equilibrium disability.  The appeal was returned to the Board and in September 2003 it was remanded for further development.  In January 2011, the Board denied the claim for entitlement to service connection for an equilibrium disability a second time.  The Veteran again appealed the denial to the Court, and in a November 2012 memorandum decision, the Court vacated and remanded the  January 2011 denial of the claim.  The case returned to the Board where it was remanded in August 2013 for further development by the originating agency.  The case has now returned to the Board for additional appellate action.      

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for a chronic nose disability and bilateral eye disability were certified to the Board in November 2015 and June 2016, respectively.  The Veteran has requested to appear at hearings in connection with these claims and as this case is also being remanded to provide for a Board hearing, the Board does not accept jurisdiction over the increased rating and service connection claims at this time.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016); see also 38 C.F.R. § 19.35 (stating that certification of issues on appeal by the agency of original jurisdiction is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.).  These issues are therefore referred to the RO for appropriate action, to include inclusion in any scheduled Board videoconference hearing, if appropriate.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's June 2016 substantive appeal pertaining to the claim for entitlement to service connection for an equilibrium disability included a request to appear before the Board at a videoconference hearing.  The Veteran is entitled to a hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 (2016).  The case is therefore remanded to provide for the scheduling of the requested hearing.  To the extent the Veteran also wishes to appear at a hearing before a decision review officer at the RO, this matter is referred to the originating agency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




